DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/31/2022 has been entered. Applicant’s amendment overcomes the previously set-forth 112(b) rejections. Additionally, Applicant’s arguments (see pages 12-13 of Remarks filed 5/31/2022) are persuasive. Claims 1 – 11 are allowed.

Election/Restrictions
Claims 1 – 4 and 6 – 11 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant's arguments (see pages 12-13 of Remarks filed 5/31/2022) are persuasive. The prior art of record does not teach, disclose, or suggest the invention of claim 1. In particular, as described below, the prior art does not disclose a power monitor configured to measure the power supplied to the heater in a non-ignited state where plasma is not ignited and in a transient state where the power supplied to the heater decreases over time after the plasma is ignited and during plasma generation, and a parameter calculator configured to calculate a heat input amount from the plasma and a thermal resistance between the workpiece and the heater by using the power measured by the power monitor in the non-ignited state and in the transient state to perform a fitting on a calculation model for calculating the power supplied in the transient state using the heat input amount and the thermal resistance as parameters. 
Cited prior art US 2016/0378092 (Yamamoto et al.) discloses measuring a temperature variation of a measurement wafer and an electrostatic chuck that comprises a heater ([0082], Figs. 7A-7C), but does not disclose a power monitor configured to measure the power supplied to the heater. Yamamoto further discloses estimating a thermal resistance between the measurement wafer and the electrostatic chuck using the gradient of the temperature variations of the wafer and the chuck, from temperature values that are measured during a non-ignited state (specifically, between time t11 and t12 shown in Figs. 8A-8C, which is during the non-ignited state between time t1 and t2 of Figs. 7A-7C) ([0094], [0099]), but does not disclose a parameter calculator configured to calculate a heat input amount from the plasma and a thermal resistance between a workpiece and a heater by using power measured by a power monitor in the non-ignited state and in the transient state.
Similarly, and for the reasons described above, the prior art of record does not teach, disclose, or suggest the apparatus of claim 10. In particular, a controller configured to measure supply power supplied to the heater during the non-ignited state and the transient state, calculate a heat input amount from the plasma to the workpiece and a thermal resistance between the workpiece and the heater based on supply power measured by the controller during the non-ignited state and the transient state, and calculate a set temperature of the heater at which the workpiece reaches a target temperature during plasma processing based on the calculated heat input amount and the calculated thermal resistance. Additionally, and for the reasons described above, the prior art of record does not teach, disclose, or suggest the method of claim 5 or the non-transitory computer-readable medium of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./             Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761